UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7054



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARION MADISON DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:96-cr-00053-HCM)


Submitted: October 17, 2006                 Decided: October 20, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Madison Davis, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marion Madison Davis appeals the district court’s order

denying his motion to require the Government to file a Fed. R.

Crim. P. 35 motion.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Davis, No. 2:96-cr-00053-HCM

(E.D. Va. May 18, 2006).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -